DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barve et al (from IDS of 12-21-21).
Barve teaches a magnetic field application device (see figure 4 and para 0024), comprising: a magnetic field application unit 42 provided with a magnetic working substance, the magnetic field application unit applying a magnetic field to the magnetic working substance; a permanent magnet 44; a yoke that forms at least two closed magnetic circuits 58,60, each of which being a closed circuit that magnetically connects both ends in a magnetization direction of the permanent magnet 44; and a coil 26,30 capable of changing an intensity of the magnetic field applied to the magnetic working substance, the coil being provided in at least one of the closed magnetic circuits, the magnetic field application unit 42 being disposed in at least one of the closed magnetic circuits, and the magnetic field application unit, the permanent magnet, the yoke and the coil being configured such that a magnetic flux of the permanent magnet is branched to flow through two or more of the closed magnetic circuits including the closed magnetic circuit provided with the magnetic field application unit when the coil is non-energized.
Allowable Subject Matter
Claims 2-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the above mentioned claims recite additional features, such as the use of magnetic resistance in the two closed magnetic circuits, that have not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
March 23, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836